                                                IN THE UNITED STATES DISTRICT COURT
                                                FOR THE MIDDLE DISTRICT OF GEORGIA
                                                           MACON DIVISION

DAVID STABLER,                                                      )
                                                                    )
                             Plaintiff,                             )
                                                                    )
v.                                                                  )     CIVIL ACTION FILE
                                                                    )     NO. 5:17-cv-00143-MTT
TYSON FOODS, INC.,                                                  )
                                                                    )
                             Defendant.                             )
                                                                    )


                                                                  ORDER

              Defendant Tyson Foods has moved for summary judgment (Doc. 21). For the

following reasons, that motion is GRANTED.

                                                               I. BACKGROUND1

              Plaintiff David Stabler, who is white, worked for Defendant Tyson Foods as a

maintenance supervisor until August 2016. Doc. 24-1 at 53:19-24; 215:25-217:16.

Over the course of his employment, he faced allegations of racism. In July 2012, he

was accused of engaging in “racism, unprofessionalism, and favoritism.” Docs. 21-3 at

177-182, 185-192; 24-1 at 94:10-21, 96:4-97:19, 112:8-113:9. Tyson investigated the

accusations and determined the allegations of racism were unsubstantiated but

concluded that Stabler had engaged in favoritism towards one white employee, Bobby

Bragg. Docs. 21-3 at 112:8-117:13, 177-182, 185-192; 24-1 at 98:23-99:2. Stabler was

again accused of discrimination and favoritism in September 2012; those allegations

were also not substantiated. Docs. 21-3 at 183-84; 24-1 at 107:22-112:4. Later, in


                                                            
1
    The facts are undisputed, except where otherwise noted.
November 2012, Stabler received a warning for not treating team members with dignity

and respect, specifically that he (1) called an African-American employee “hoss” and (2)

forced an African-American employee to pick up a tool Stabler pushed off a desk.

Docs. 21-3 at 193; 24-1 at 122:11-124:19, 125:18-128:18. He was issued a warning

and understood that further violations of Tyson’s code of conduct would lead to

additional discipline, including discharge. Doc. 21-3 at 128:14-18. Then, in January

2013, Stabler was again accused of favoritism towards white employees, but the

Human Resources investigator, Mary Rushin, ultimately determined the allegations

could not be substantiated. Docs. 21-3 at 194-96; 24-1 at 128:19-129:22,135:8-136:22;

24-2 at 40:21-22; 24-3 at 7:23-25. Finally, in February 2015, Tyson again received

complaints that Stabler was “very racist towards African-American employees” that were

ultimately determined to be unsubstantiated. Docs. 21-3 at 203-06; 24-1 at 140:22-

147:1, 147:10-149:11.

       Tevin Smith, who is African-American, was one of the team members under

Stabler’s supervision at Tyson. Docs. 25-6 at 1-3, 6-7; 28-3 ¶ 7. In December 2015,

Stabler disciplined Smith for allegedly failing to clock out and improperly accruing

overtime. Doc. 25-6 at 6-7, 9-10. However, after an investigation, Tyson exonerated

Smith. Id.

       Smith then came to HR and alleged that Stabler used the slur “n----r” at work.

Doc. 24-3 at 22:7-23:23. Rushin did not initially investigate that allegation, as she was

working on another investigation at the time. Id. at 22:23-23:8, 24:13-28:7, 29:9-13.

Smith then called Tyson’s complaint hotline and alleged that Stabler walked up to him

on June 30, 2016, said “n----r”, and then walked away. Id. at 32:1-8; Doc. 25-9 at 4.




                                            -2-
Based on this complaint, Tyson opened an investigation led by Rushin and Human

Resources Manager Michael Wilkerson. Docs. 24-1 at 206:25-207:1; 24-2 at 36:3-6,

40:20-21, 49:13-16, 116:14-18.

       Following this investigation, Rushin determined that the allegations were

substantiated, and she and Wilkerson informed Stabler’s supervisor, Maintenance

Manager Chad Bloodworth, of the results of the investigation and told him to suspend

Stabler. Docs. 24-2 at 179:3-180:14; 24-4 at 21:15-23:23; 25-9 at 1. Tyson’s standard

discipline for serious offenses, which this was, was an initial suspension, during which

upper management would decide whether to terminate. Docs. 24-3 at 75:9-10, 76:10-

13; 24-2 at 141:25-142:6. On August 9, 2016, Stabler met with Bloodworth and Bill

Kaisler, an assistant plant manager, who told him he was suspended for three days and

directed him to contact Wilkerson after three days. Docs. 24-1 at 59:25-60:1, 202:22-

203:15, 205:6-206:2; 24-2 at 179:3-180:14; 24-4 at 15:6-15. Bloodworth understood

this to be an initial suspension, with the possibility of further discipline. Doc. 24-4 at

36:19-21.

       After three days, Stabler called Wilkerson as directed. Doc. 24-1 at 207:22-24.

Wilkerson informed him that based on the investigation, Tyson would terminate

Stabler’s employment. Doc. 24-1 at 207:22-208:20, 228; 24-2 at 130:2-5. During that

call, Stabler informed Wilkerson, for the first time, that he was out of work on medical

leave on June 30, 2016, when he was alleged to have used the slur, and that he did not

believe Superintendent Larry Moen, his supervisor to whom he was alleged to have

been speaking when he used it, had been at work that day, either. Docs. 24-1 at

207:22-209:12, Ex. 19; 24-2 at 44:25-45:16, 52:17-53:5, 130:6-14; 24-3 at 82:13-20.




                                              -3-
Wilkerson told Stabler he would check to see whether Stabler had been out of work and

that he would get back to Stabler. Doc. 21-3 at 229. Wilkerson then instructed Rushin

to conduct a follow-up investigation. Doc. 24-2 at 45:12-14. Despite discrepancies in

the witnesses’ accounts, discussed in more detail below, Rushin and Wilkerson

ultimately concluded that Stabler had used a racial slur. Docs. 24-2 at 177:6-9; 25-9 at

17; 24-3 at 104:24-108:24. On August 17, Wilkerson initiated the approval process,

within Tyson’s HR system, for Stabler’s termination. Doc. 24-2 at 131:22-132:13.

Bloodworth approved the termination after being told about the investigation and the

outcome. Id. at 132:14-133:15. Three other employees, Vincent, Wilson, and Cook,

approved the termination, and Stabler was discharged. Doc. 24-2 at 137:15-19.

       Stabler filed this lawsuit, claiming he was fired because of his race in violation of

Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. Doc. 1 at 8-9. Tyson

now moves for summary judgment. Doc. 21.

                             II. Summary Judgment Standard

       A court shall grant summary judgment “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). In determining whether a genuine dispute of

material fact exists, “[t]he evidence of the non-movant is to be believed, and all

justifiable inferences are to be drawn in his favor.” Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 255 (1986) (citation omitted). A material fact is any fact relevant or necessary

to the outcome of the suit. Id. at 248. And a factual dispute is genuine “if the evidence

is such that a reasonable jury could return a verdict for the non[-]moving party.” Id.

(citation omitted). Accordingly, “the mere existence of a scintilla of evidence in support




                                             -4-
of the position will be insufficient; there must be evidence on which the jury could

reasonably find for the non-moving party.” Johnson v. Bd. of Regents of Univ. of Ga.,

263 F.3d 1234, 1243 (11th Cir. 2001) (citation and punctuation marks omitted).

       The party moving for summary judgment bears the burden to show that there is

no issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). The

movant may make this showing by “citing to particular parts of materials in the record,

including depositions, documents, electronically stored information, affidavits or

declarations, stipulations (including those made for purposes of the motion only),

admissions, interrogatory answers, or other materials,” or by showing that the non-

movant cannot produce admissible evidence to support the issue of material fact. Fed.

R. Civ. P. 56(c)(1). If the movant meets this burden, the non-moving party must

produce evidence showing that an issue of material fact does exist. Celotex Corp., 477

U.S. at 324. To do so, the non-moving party must “go beyond the pleadings” and

identify “specific facts showing a genuine issue for trial.” Id.; see also Fed. R. Civ. P.

56(e)(2)-(3). However, “[c]redibility determinations, the weighing of the evidence, and

the drawing of legitimate inferences from the facts are jury functions, not those of a

judge.” Anderson, 477 U.S. at 255 (citation omitted).

                                    III. Title VII Claims

       A. McDonnell Douglas

       A Title VII plaintiff may prove his case circumstantially when there is no direct

evidence of discrimination. The framework for analyzing circumstantial evidence to

establish discrimination is found in McDonnell Douglas Corp. v. Green, 411 U.S. 792

(1973). Pursuant to McDonnell Douglas, a plaintiff must first establish a prima facie

case of discrimination, the test for which differs slightly depending on the nature of the


                                             -5-
claim. If a plaintiff establishes a prima facie case of discrimination, the burden of

production, but not the burden of persuasion, shifts to the employer to articulate a

legitimate, nondiscriminatory reason for the employment action. Tex. Dep’t of Cmty.

Affairs v. Burdine, 450 U.S. 248, 254-55 (1981). This burden of production means the

employer “need not persuade the court that it was actually motivated by the proffered

reasons” but must produce evidence sufficient to raise a genuine issue of fact as to

whether it discriminated against the plaintiff. Kragor v. Takeda Pharm. Am., Inc., 702

F.3d 1304, 1308 (11th Cir. 2012) (emphasis added) (quotation marks and citation

omitted).

        A plaintiff then has the opportunity to show that the employer’s stated reason is a

pretext for discrimination. This may be done “either directly by persuading the court that

a discriminatory reason more likely motivated the employer or indirectly by showing that

the employer’s proffered explanation is unworthy of credence.” Burdine, 450 U.S. at

256. “If a plaintiff produces sufficient evidence that the employer's proffered reason is

merely pretextual, that evidence may sometimes be enough to preclude summary

judgment in favor of the employer.” Kragor v. Takeda Pharm. Am., Inc., 702 F.3d 1304,

1309 (11th Cir. 2012).

              1. Prima Facie Case

        In the case of an allegation of racially discriminatory discharge, the McDonnell

Douglas framework generally requires proof of four elements to establish a prima facie

case:

        [A] plaintiff makes out a prima facie case by showing that (1) he is a member of a
        protected class, (2) he was qualified for the position, (3) he experienced an
        adverse employment action, and (4) he was replaced by someone outside of his




                                             -6-
              protected class or received less favorable treatment than a similarly situated
              person outside of his protected class.

Smith v. Mobile Shipbuilding & Repair, Inc., 663 F. App'x 793, 799 (11th Cir. 2016); see

also Paye v. Sec'y of Def., 157 F. App'x 234, 236 (11th Cir. 2005); Maynard v. Bd. of

Regents of Div. of Universities of Fla. Dep't of Educ. ex rel. Univ. of S. Fla., 342 F.3d

1281, 1289 (11th Cir. 2003).2

              First, Stabler alleges he was fired because he was white. In the Eleventh Circuit,

“[d]iscrimination is discrimination no matter what the race, color, religion, sex, or

national origin of the victim . . .” Bass v. Bd. of Cty. Comm'rs, Orange Cty., Fla., 256

F.3d 1095, 1103 (11th Cir. 2001). Stabler, therefore, has satisfied the “protected class”

requirement. Second, although Tyson argues that Stabler was not a satisfactory

employee and thus was not qualified for his position, it is clear he met the minimum

requirements of his position. He had worked at Tyson for over six years. Doc. 25-2 ¶ 2.

Stabler’s coworker for seven years, Bloodworth, said he had not had an issue regarding

qualifications. Doc. 24-4 at 13:22-23. Stabler also obtained similar employment at

another company after his termination. Doc. 21-3 at 32:4-37:3. For the purposes of

establishing his prima facie case, Stabler has shown he is qualified. Third, there is no

dispute that Stabler was terminated from his employment. And finally, Stabler has

adduced evidence that he was replaced by an African-American, someone outside of

his race or protected class. Doc. 25-12. Viewing the evidence in the light most

                                                            
2
  Stabler appears to believe that a McDonnell Douglas prima facie case always requires a comparator,
and so his response brief falls back on the “convincing mosaic” avenue of proving a case with
circumstantial evidence. Doc. 25 at 13-14. However, there are different ways of establishing a prima
facie case in different situations, and for discriminatory discharge, a plaintiff may use either a comparator
or replacement by one outside the protected class. See Nix v. WLCY Radio/Rahall Commc'ns, 738 F.2d
1181, 1185 (11th Cir. 1984). Stabler cites the standard for when the position remains open after
discharge. Doc. 25 at 12.



                                                               -7-
favorable to Stabler, the non-movant, the Court finds he has established a prima facie

case.

                             2. Legitimate, Non-Discriminatory Reason

              In response to Stabler’s prima facie case, Tyson has carried its burden to provide

a legitimate, non-discriminatory reason for Stabler’s termination. Tyson claims that

Stabler was fired because he said “n----r” at work in violation of Tyson’s code of

conduct. Doc. 24-2 at 161:23-162:2. It is undisputed that using a racial slur at work is a

terminable offense for Tyson employees. Doc. 25-2, ¶¶ 8-10. And it is undisputed that

Tyson terminated other employees for saying “n----r” at work, including two African-

American employees who were terminated by HR supervisor Michael Wilkerson. Id. at

¶ 101.

                             3. Whether Tyson’s Proffered Reasons Are Unworthy of Credence

              The real dispute here is whether Stabler has presented sufficient evidence that

Tyson’s asserted legitimate, non-discriminatory reason for terminating him is pretextual.

Tyson argues he has not because he has failed to show (1) that Tyson’s legitimate,

non-discriminatory reason was pretext and (2) that the real reason for his dismissal was

discrimination. Doc. 21-1 at 17. To rebut the Defendants’ asserted legitimate, non-

discriminatory reason, however, Stabler only needs to show that it is unworthy of

credence.3

                                                            
3
 There has been some confusion regarding a plaintiff’s burden to prove pretext. In Reeves v. Sanderson
Plumbing Products, Inc., 530 U.S. 133, 147 (2000), the Supreme Court noted that, while it is true the
plaintiff must ultimately prove intentional discrimination, “it is permissible for the trier of fact to infer the
ultimate fact of discrimination from the falsity of the employer’s explanation” (emphasis in original). In a
concurring opinion, Justice Ginsburg, in a summary of the majority’s holding, wrote that a plaintiff “may
survive judgment as a matter of law by submitting two categories of evidence: first, evidence establishing
a ‘prima facie case,’ …; and second, evidence from which a rational factfinder could conclude that the
employer’s proffered explanation for its actions was false.” Id. at 154 (emphasis in original); see also
Dulin v. Bd. of Com’rs of Greenwood Leflore Hosp., 657 F.3d 251 (5th Cir. 2011). Clearly, at the


                                                               -8-
              Stabler fails to produce evidence showing Tyson’s stated reason for firing him

was pretextual. Stabler appears to argue that the conclusion that he had used a racial

slur was so unwarranted by the facts as to show that Tyson’s management is lying

about why they fired him. For his evidence of this, Stabler points to inconsistencies in

the record of Tyson’s investigation.

              First, Stabler’s original accuser, Tevin Smith, changed his story. At first, he said

Stabler had walked up to him, said “n----r,” and then walked away. Doc. 25-9 at 4.

According to witnesses, however, Stabler had instead tried to call Smith and then, after

not getting a response, said to someone else, “‘I can’t get these “N” to do anything.’” Id.

at 6. Later, Smith admitted Stabler had not walked up to him, said that word, and

walked away, but he did maintain that he had heard Stabler say it.

              Second, the witnesses contradicted both each other and themselves on the

details of that day. Tevin Smith had said Stabler used that word on June 30. Doc. 25-9

at 4. Stabler was not at work that day. Smith later said he could not “remember the

exact date.” Doc. 25-9 at 40. Similarly, two witnesses had said Stabler was talking to

Larry Moen when he made the slur on June 30, Doc. 25-9 at 44, 46, but Moen was not

at work on June 30. Doc. 24-2 at 147:8. Moen soon after left the company, and Tyson

did not interview him during the Stabler investigation. Doc. 24-2 at 54:14-20; 186:23-

187:11.



                                                            
summary judgment stage, the plaintiff, in rebutting the employer’s proffered legitimate, nondiscriminatory
reason, does not shoulder the burden of producing evidence both of falsity and that the real reason was
discrimination. Indeed, the McDonnell Douglas test is all about proving intentional discrimination by
circumstantial evidence; if the employee had direct evidence that the real reason for the adverse
employment action was discrimination, the employee would have no need to resort to the McDonnell
Douglas test.



                                                               -9-
              Additionally, Stabler’s response brief makes much of the fact that Willie Hawkins,

another witness in Tyson’s investigation, had recalled that Stabler allegedly said, “‘Dxx I

can get these ‘N’ to do anything,’” instead of “can’t.” (Doc. 25 at 15) (emphasis in

original). When interviewed on August 3, 2016, Gulley4 remembered being upstairs

with Willie Hawkins, and he remembered seeing Stabler talking to Moen when Stabler

made the comment. Doc. 25-9 at 10. But when questioned later, on August 15, Gulley

said he had been upstairs with Thornton and that Hawkins had been downstairs. Id. at

42. In his response, Stabler points to additional, similar discrepancies. Doc. 25 at 15-

17.

              Stabler’s argument is essentially that management reached the wrong conclusion

when it decided that Stabler had used a racial slur. But “[t]he question to be resolved is

not the wisdom or accuracy of” Tyson’s conclusion that Stabler used the racial slur, “or

whether the decision to fire [him] was prudent or fair.” Alvarez v. Royal Atl. Developers,

Inc., 610 F.3d 1253, 1266 (11th Cir. 2010) (quotation marks and citation omitted).

Federal courts “do not sit as a ‘super-personnel department,’ and it is not our role to

second-guess the wisdom of an employer's business decisions—indeed the wisdom of

them is irrelevant—as long as those decisions were not made with a discriminatory

motive.” Id. at 1266.

              Likewise, Stabler’s insistence that he did not use that slur, Doc. 24-1 at 174:10-

13, contests the wrong issue. On summary judgment, the Court credits Stabler’s claim

that he never used the word; Tyson, however, did not credit it and did not have to.

Despite the discrepancies among witnesses’ accounts, the investigator found that “[t]he

                                                            
4
 Spellings of Linwood Gulley’s name differ throughout the record. The Court uses “Gulley,” as that
appears to be how he spells it. Doc. 25-9 at 43.


                                                               -10-
fact that the N word was used, whether all of the wording is the same or not, it’s still the

same.” Doc. 24-3 at 55:20-21. So even if Stabler has cast some doubt on the details of

the witnesses' accounts, he has not introduced any evidence to undermine Tyson’s

assertion that it terminated him because it believed he had used that racial slur. Stabler

has therefore not presented sufficient evidence to demonstrate that Tyson’s proffered

reason for terminating him is unworthy of credence.

       B. Mosaic of Circumstantial Evidence

       Although Stabler fails to successfully navigate the McDonnell Douglas

framework, the Court recognizes that establishing the McDonnell Douglas elements is

not “the sine qua non for a plaintiff to survive a summary judgment motion in an

employment discrimination case.” Smith v. Lockheed-Martin Corp., 644 F.3d 1321,

1328 (11th Cir. 2011). A plaintiff can always survive summary judgment by creating a

triable issue concerning the employer’s discriminatory intent. The plaintiff does this by

presenting “‘a convincing mosaic of circumstantial evidence that would allow a jury to

infer intentional discrimination by the decisionmaker.’” Id. (quoting Silverman v. Bd. Of

Educ., 637 F.3d 729, 734 (7th Cir. 2011)). However, Stabler has not presented such

evidence here.

       Stabler’s brief focuses on the alleged motives of Michael Wilkerson, who is

African-American. See Doc. 25 at 1. For example, Stabler contends, with no

evidentiary support, that Stabler was not suspended pending a termination decision, but

that suspension was the final disciplinary decision and that Wilkerson, on his own, then

terminated him. Id. at 1-3. As noted, however, Wilkerson asserts he terminated Stabler

for using a racial slur. Doc. 24-2 at 161:23-162:2, 177:6-9. Wilkerson testified he had


                                            -11-
no axe to grind with Stabler and did not really know him before becoming involved in the

investigation and discipline for Stabler’s alleged racial slur. Id. at 14-24. Stabler

likewise testified he had never met Wilkerson or conversed with him before his phone

conversation on August 12, 2016. Doc. 24-1 at 206:12-20. He also admitted he had no

evidence Wilkerson was biased against him due to race. Id. at 207:17-21. Also,

Wilkerson himself did not even have final authority to terminate Stabler—that authority

rested with Dale Cook, Wilkerson’s supervisor, and it was approved by three other

Tyson employees. Doc. 21-2 ¶ 96 (citing Docs. 21-4 at 76; 24-2 at 27:15-25); Doc. 25-2

¶ 96. Cook and the other three employees are all white. Id. Finally, it is undisputed

that the usual punishment for using racial slurs was termination (Docs. 24-1 at 88:24-

89:6; 24-2 at 71:15-25), as evidenced by Tyson’s termination of two African-American

employees for using the same slur. Doc. 24-2 at 188:10-14. Stabler’s speculation

about Wilkerson’s bias or motives, therefore, does not help him survive summary

judgment.

                 IV. Intentional Infliction of Emotional Distress Claim

       Under Georgia law, to establish a claim of intentional infliction of emotional

distress (IIED), a plaintiff must establish (1) intentional or reckless conduct, (2) that is

extreme and outrageous, that (3) caused emotional distress, and (4) the emotional

distress was severe. Ashman v. Marshall’s of MA, Inc., 244 Ga. App. 228, 229, 535

S.E.2d 265, 267 (2000). Stabler bases his IIED claim on the distress he experienced at

work because Tyson recklessly accused him of using a racial slur and recklessly

terminated him because of his race. Doc. 25 at 19.

       “Whether a claim rises to the requisite level of outrageousness and

egregiousness to sustain a claim for intentional infliction of emotional distress is a


                                             -12-
question of law.” Racette v. Bank of Am., N.A., 318 Ga. App. 171, 179, 733 S.E.2d 457,

465 (2012) (quoting Frank v. Fleet Finance, Inc. of Ga., 238 Ga. App. 316, 318, 518

S.E.2d 717, 720 (1999)). “To support a claim of IIED, the conduct at issue must ‘go

beyond all reasonable bounds of decency so as to be regarded as atrocious and utterly

intolerable in a civilized community’ and ‘naturally give rise to such intense feelings of

humiliation, embarrassment, fright or extreme outrage as to cause severe emotional

distress.’” McGinnis v. Am. Home Mortg. Servicing, Inc., 817 F.3d 1241, 1258 (11th Cir.

2016) (quoting United Parcel Serv. v. Moore, 238 Ga. App. 376, 519 S.E.2d 15, 17

(1999)).

       “Comments made within the context of one's employment may be horrifying or

traumatizing, but are generally considered a common vicissitude of ordinary life.”

Abdul-Malik v. AirTran Airways, Inc., 297 Ga. App. 852, 857, 678 S.E.2d 555, 560

(2009) (quoting Jarrard v. United Parcel Serv., 242 Ga. App. 58, 59, 529 S.E.2d 144,

146-47 (2000)). “Georgia courts have held that an employer's termination of an

employee—however stressful to the employee—generally is not extreme and

outrageous conduct.” Clark v. Coats & Clark, Inc., 990 F.2d 1217, 1229 (11th Cir. 1993)

(affirming grant of summary judgment on IIED claim but finding factual issue on age

discrimination). In Southland Propane, Inc. v. McWhorter, for example, the Georgia

Court of Appeals held that false accusations of dishonesty in the workplace, which led

to the plaintiff’s termination, “did not exceed the bounds usually tolerated by society”

and, thus, were “not extreme or outrageous.” 312 Ga. App. 812, 819, 770 S.E.2d 270,

277 (2011).




                                            -13-
      Here, Tyson’s decision to fire Stabler for saying “n----r” at work does not, as a

matter of law, constitute sufficiently extreme or outrageous conduct to support an IIED

claim, regardless of whether they were correct in their decision. See id. Accordingly,

Tyson is entitled to judgment as a matter of law on Stabler’s IIED claim.

                                   V. CONCLUSION

      For the reasons stated, Tyson’s motion for summary judgment (Doc. 21) is

GRANTED. Accordingly, the Plaintiff’s complaint (Doc. 1) is DISMISSED with

prejudice.

      SO ORDERED, this 15th day of October, 2018.

                                                  S/ Marc T. Treadwell
                                                  MARC T. TREADWELL, JUDGE
                                                  UNITED STATES DISTRICT COURT




                                           -14-
